IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JAMES A. BROOKS,                         §
                                          § No. 116, 2021
       Defendant Below,                   §
       Appellant,                         §
                                          §
       v.                                 § Court Below – Superior Court
                                          § of the State of Delaware
 STATE OF DELAWARE,                       §
                                          § Cr. ID No. 171007863 (N)
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: May 17, 2021
                          Decided:   June 4, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                     ORDER

      After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record on appeal, it appears to the Court that:

      (1)    The appellant, James A. Brooks, appeals from the Superior Court’s

denial of his motion for correction of sentence and his “motion to correct clear legal

error of law.” The State has filed a motion to affirm the Superior Court’s judgment

on the ground that it is manifest on the face of Brooks’s opening brief that the appeal

is without merit. We agree and affirm.

      (2)    This case arises out of an incident in which a restaurant worker who

was leaving work late at night was robbed at gunpoint by two individuals and shot
in the leg. In February 2018, a grand jury indicted Brooks for first-degree robbery,

first-degree assault, two counts of possession of a firearm during the commission of

a felony (“PFDCF”), possession of a firearm by a person prohibited, two counts of

wearing a disguise during the commission of a felony, and second-degree

conspiracy.

      (3)     On August 29, 2018, Brooks pled guilty to second-degree robbery, as a

lesser-included offense of first-degree robbery; one count of PFDCF; and second-

degree conspiracy. In exchange for the plea, the State agreed to dismiss the other

charges and not to seek sentencing as a habitual offender. The Superior Court

sentenced Brooks as follows:        for second-degree robbery, to five years of

imprisonment, suspended after two years for six months of Level IV supervision; for

PFDCF, to five years of imprisonment, with credit for 251 days served; and for

second-degree conspiracy, to two years of imprisonment, suspended for one year of

Level III probation.

      (4)     In July 2020, Brooks filed a motion for correction of sentence, and in

January 2021, he filed a “motion to correct clear legal error of law.” The Superior

Court denied those motions, and Brooks has appealed. Brooks argues that the

convictions for second-degree robbery and PFDCF are inconsistent because the

elements of second-degree robbery do not include the use of a firearm or other




                                          2
weapon in the course of committing the offense,1 while the elements of PFDCF

include possession of a firearm.2 Citing Tilden v. State,3 he contends that a defendant

may be convicted of both second-degree robbery and PFDCF only if the convictions

are the result of an exercise of jury lenity during a jury trial.

       (5)     We review the Superior Court’s denial of a motion for correction of

sentence for abuse of discretion, although we review questions of law de novo.4

Contrary to Brooks’s contention, Tilden does not stand for the proposition that

convictions for second-degree robbery and PFDCF are always inconsistent and that

a defendant may be convicted of both of those offenses only in the context of an

exercise of jury lenity. In Tilden, the defendant was charged with first-degree

robbery and possession of a deadly weapon during the commission of a felony

(“PDWDCF”), but a jury convicted him of PDWDCF and the lesser-included

offense of second-degree robbery. On appeal, the defendant argued—and the State

conceded—that the verdicts were inconsistent because “robbery in the second degree

is elevated to robbery in the first degree if the additional element of possession of a


1
  See 11 Del. C. § 831 (providing that a person is guilty of second-degree robbery when “in the
course of committing theft, the person uses or threatens the immediate use of force upon another
person with intent to: (1) Prevent or overcome resistance to the taking of the property or to the
retention thereof immediately after the taking; or (2) Compel the owner of the property or another
person to deliver up the property or to engage in other conduct which aids in the commission of
the theft”).
2
  See 11 Del. C. § 1447A(a) (“A person who is in possession of a firearm during the commission
of a felony is guilty of possession of a firearm during the commission of a felony.”).
3
  513 A.2d 1302 (Del. 1986).
4
  Reed v. State, 2015 WL 667525, at *1 (Del. Feb. 12, 2015).


                                                3
deadly weapon is charged, as it was here” and, thus, the jury implicitly rejected the

evidence concerning the weapon element when it declined to convict the defendant

of first-degree robbery.5 This Court affirmed the defendant’s convictions, holding

that inconsistent verdicts may be upheld “[i]f the inconsistency can be explained in

terms of jury lenity” and the judge determines that the verdicts are supported by

sufficient evidence.6

       (6)    Because Brooks pled guilty, Tilden is inapplicable. If he had proceeded

to trial, he would have been tried on the indicted charges of first-degree robbery and

PFDCF; if he had then been convicted of second-degree robbery and PFDCF, the

court might have been required to consider, under Tilden, whether the verdict could

be explained by jury lenity and whether the State had presented sufficient evidence

to support the verdicts. Instead, Brooks pled guilty to second-degree robbery and

PFDCF, reducing his exposure on the robbery offense and obtaining dismissal of

numerous other charges, including first-degree assault. By pleading guilty, Brooks

waived his right to have a jury decide whether the State sufficiently proved that he

possessed a firearm while committing a robbery.7




5
  Tilden, 513 A.2d at 1305.
6
  Id. at 1306-07.
7
  See Pabst v. State, 2014 WL 1570250, at *2 (Del. Apr. 17, 2014) (stating that a knowing and
voluntary guilty plea waives any defenses a person might have had to the charges, including
challenges to the sufficiency of the evidence). Brooks has not demonstrated that his plea was not
knowingly and voluntarily entered.


                                               4
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED, and the judgment of the Superior Court is AFFIRMED.



                                 BY THE COURT:

                                 /s/ Tamika R. Montgomery-Reeves
                                             Justice




                                   5